Case 2:19-cv-00638-ILG-PK Document 28-2 Filed 07/20/20 Page 1 of 1 PageID #: 177



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                             Case No. 2:19-cv-00638-ILG-PK
  CRAIG CUNNINGHAM on behalf of himself and
  all others similarly situated,

                                Plaintiff,
                                                             [PROPOSED] ORDER STAYING
                 -vs.-
                                                             CASE
 BIG THINK CAPITAL INC.,

                                Defendant.



        Upon the filing of the Defendant’s Motion to Stay these proceedings [Docket No. __ ], and

 the Plaintiff’s response [Docket No. __], and upon due consideration, it is hereby,

        ORDERED, that this case is stayed pending a decision by the United States Supreme Court

 in Facebook, Inc. v. Duguid, 19-511 (U.S. July 9, 2020); and it is further

        ORDERED, that the parties shall meet and confer within seven days of a ruling by the

 Supreme Court in the above-referenced cases and notify the Court within five (5) days thereafter.


    Dated: August __, 2020
        Brooklyn, New York


                                                     _____________________________________
                                                        United States District/Magistrate Judge
